DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated November 1, 2021. Claims 1, 3, 5, 7, and 9 are presently pending and are presented for examination. 	

Response to Amendments
In view of Applicant’s amendments filed on November 1, 2021, Examiner withdraws the previous 35 U.S.C. 112(a) rejections; withdraws the previous 35 U.S.C. 112(b) rejections; and withdraws the previous prior art rejections under 35 U.S.C. 102.

Response to Arguments
Applicant’s arguments, see Response, filed November 1, 2021, with respect to all of the pending claims have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of NPL Document “Travel Time Reliability: Making It There On Time, All The Time.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being obvious in view of U.S. Patent No. 8,103,435 (hereinafter “Yang”; previously of record) over NPL Document “Travel Time Reliability: Making It There On Time, All The Time” (hereinafter, “FHWA”).

Referring to Claim 1, Yang teaches a route analysis device for analyzing a route from a departure location to a destination, comprising (see at least Col. 3, Ln. 41-46; analysis of route from origin to destination. Examiner asserts that the traffic simulation computing grid 4530 is equivalent to a route analysis device): 
a memory configured to store instructions (see at least Col. 27, Ln. 64-Col. 28, Ln. 2); and 
a processor configured to execute the instructions to (see at least Col. 27, Ln. 64-Col. 28, Ln. 2): 
for each of a plurality of future times, predict a traffic condition in each of a plurality of zones that exist from the departure location to the destination (see at least FIG. 2a, FIG. 2b, FIG. 45, Col. 26, Ln. 17-24 and Col. 5, Ln. 65-Col. 6, Ln. 3; the traffic simulation computing grid 4530 predicts traffic conditions for of a plurality of zones (i.e., links), and the links exist from the origin (i.e., departure location) to the destination); 
acquire past traffic information from a traffic management system (see at least Col. 21 Ln. 19-23; historical data (i.e., past road/traffic information) for road conditions, including traffic information is used); 
execute machine learning using and past traffic information, and using at least of one of a day of the week, a time slot, and weather as parameters (see at least Col 22, Ln. 55-67; historical data for specific time slots and weather parameters are used); 
construct a model (see at least Col. 22, Ln. 65-67; a model is constructed based on weather parameters and historical information (i.e., past traffic and road information)); 
predict a travel time or travel speed in each zone for each future time using the model (see at least Col. 23, Ln. 3-6; the travel link times (i.e., travel times for each zone) are used in the model and represent future times); 
select one of the traffic conditions predicted for each of the plurality of future times in accordance with an elapsed time from when a prediction was performed by the traffic condition prediction unit (see at least Col. 6, Ln. 59-64; Examiner asserts that the predictive future time lapse for nodes later in the route using linear regression is equivalent to the predicted traffic conditions for future times. Examiner further asserts that the traffic simulation computing grid 4530 is equivalent to an estimation unit as it has the same capability), and, with use of the selected traffic condition, estimates a travel time that corresponds to the elapsed time in each of the plurality of zones (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the zones (i.e., links) that were based on future predicted travel time, required a calculation of a lapsed time in each zone); 
with use of the travel times estimated for the zones, calculate a smallest value of a travel time from the departure location to the destination (see at least Fig. 2A, Fig. 2B, Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time using the shortest travel time for each link. Examiner asserts that the traffic simulation computing grid 4530 is equivalent to the route analysis unit as it has the same capability); 
acquire the traffic condition in each of the plurality of zones at a current time (see at least FIG. 2a, FIG. 2b, FIG. 45, Col. 26, Ln. 17-24 and Col. 5, Ln. 65-Col. 6, Ln. 3; Examiner asserts that the traffic simulation computing grid 4530 is equivalent to a traffic condition prediction unit as it predicts traffic conditions for each link (i.e., zone), and the links exist from the origin (i.e., departure location) to the destination), and, with use of the traffic conditions in each of the plurality of zones that were predicted for each of the plurality of future times, creates a spatial network topology in which the plurality of zones are links that connect nodes for the current time and each of the plurality of future times (see at least FIG. 2a, FIG. 2b, FIG. 8, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology), 
map each of the created spatial network topologies to an expanded time topology in which the nodes are set for each of the plurality of future times (see at least , and connects nodes to other nodes that are connectable thereto with a link having a length that corresponds to the traffic condition (see at least Col. 5, Ln. 65-Col. 6, Ln. 3; zone (i.e., link) lengths correspond to time length (i.e., traffic condition) between nodes), 
register a travel time and error information in each of the links (see at least Col. 11, Ln. 11-51, Col. 11, Ln. 60-Col. 12, Ln. 11, and Col. 13, Ln. 31-44; travel time and travel time error information is collected/accumulated for segments within the node topology), the error information being one of a prediction error, a variance, and a covariance with nearby links in a topology map or a geographic map (see at least Col. 11, Ln. 11-51, Col. 11, Ln. 60-Col. 12, Ln. 11, Col. 13, Ln. 31-44, and the patent generally; the expected travel time error for the various nodes along a route are. Alternatively, the prediction error analysis found in FHWA throughout the document would also teach this limitation),
specify a route that ensures the smallest value of a travel time based on the error information (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based on the expected speed prediction in each link. Once one node is determined, the process continues until the , …
with use of the links in the expanded time topology obtained by mapping, estimate travel time that corresponds to an elapsed time from the current time in each of the plurality of zones (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time), and 
calculate, with use of the travel times that were estimated using the expanded time topology obtained by mapping, the smallest value of a travel time from the departure location to the destination (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time. Examiner asserts that the traffic simulation computing grid 4530 is equivalent to the route analysis unit as it has the same capability); 
set the plurality of future times with a constant interval therebetween, and, for each of the plurality of future times, predict a speed in each of the zones that make up the route as the traffic condition (see at least Table 4.2, Col. 11, Ln. 40-51, Col. 16, Ln. 1-7; time interval is set to 2 minutes, and the speed in each of the zones is used to define the traffic condition for each zone), and 
for each of the links in the expanded time topology obtained by mapping, determine whether or not a short-of-arrival distance exists (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and , and, if the short-of-arrival distance exists in one of the links, obtain the short-of-arrival distance, calculate a time required to complete the obtained short-of-arrival distance with use of the speed predicted in the zone corresponding to the link (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based on the expected speed prediction in each link), and estimates the travel time of the zone corresponding to the link with use of the calculated time (see at least Col. 15, Ln. 47-54; links affected by the speed change are updated); 
determine, based on the calculated time, if a destination will be met, and if the destination will not be met repeat the determination of if the short-of-arrival distance exists in one of the links, obtain the short-of-arrival distance, calculate a time required to complete the obtained short-of-arrival distance with use of the speed predicted in the zone corresponding to the link, and estimate the travel time of the zone corresponding to the link with use of the calculated time (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial , until a destination is met: and 
transmit, in response to a request of a user, the smallest value of a travel time and the route that ensures the smallest value of travel time to a terminal device for display of the user and display to the user (see at least Fig. 25, Fig. 33d, Col. 21, Ln. 52- Col. 22, Ln. 13 and Col. 23, Ln. 55-60; a display presents the estimated travel times for the optimal route according to the departure time and road conditions, and the display is an interactive display that allows user input via a graphical user interface);
wherein the short-of-arrival distance is a distance that could not be reached during at least one of the set future time (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13 and Col. 23, Ln. 48-60; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based on the expected speed prediction in each link. The time prior to the update is the set future time, and when the travel time update is determined, the corresponding distance is the short of arrival distance when the updated time is greater than the initially set travel time).
wherein for a route that is calculated when the error information is accumulated, a reliability is calculated and presented to a user, the reliability being a probability of ability to arrive by a calculated total travel time in the specified route.
	FHWA, in the same field of endeavor, teaches wherein for a route that is calculated when the error information is accumulated, a reliability is calculated and presented to a user, the reliability being a probability of ability to arrive by a calculated total travel time in the specified route (see at least p. 16 and the document generally; the travel time and reliability of the travel time for the displayed route are both presented to the user. The reliability is calculated based off of at least the error information).
	One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Yang with the teachings of FHWA in order to present to a user information regarding how likely it is that the calculated travel time is accurate; see at least FHWA at p. 2 under the heading “Why is travel time reliability important?” and Fig 3.

Referring to Claim 3, Yang teaches all of the claim limitations of claim 1. Additionally, Yang teaches the route analysis device according to claim 2, wherein the processor further executes the instructions to: 
specify, with use of the expanded time topology obtained by mapping, a route from a current geographic point to the destination according to which the smallest value is achieved for the travel time (see at least Col. 24, Ln. 25-30; route is updated based on a current geographic location somewhere between the origin and the destination).

Referring to Claim 5, Yang teaches a route analysis method for analyzing a route from a departure location to a destination, comprising (see at least Col. 3, Ln. 41-46; analysis of route from origin to destination): 
for each of a plurality of plurality of future times, predicting a traffic condition in each of a plurality of zones that exist from the departure location to the destination (see at least FIG. 2a, FIG. 2b, FIG. 45, Col. 26, Ln. 17-24 and Col. 5, Ln. 65-Col. 6, Ln. 3; Examiner asserts that the traffic simulation computing grid 4530 is equivalent to a traffic condition prediction unit as it predicts traffic conditions for each link (i.e., zone), and the links exist from the origin (i.e., departure location) to the destination); 
acquiring past traffic information from a traffic management system (see at least Col. 21 Ln. 19-23; historical data (i.e., past road/traffic information) for road conditions, including traffic information is used); 
executing machine learning using past traffic information, and using at least of a day of the week, a time slot, and the weather as parameters (see at least Col 22, Ln. 55-67; historical data for specific time slots and weather parameters are used); 
constructing a model based on the machine learning (see at least Col. 22, Ln. 65-67; a model is constructed based on weather parameters and historical information (i.e., past traffic and road information)); 
predicting a travel time or a travel speed in each zone for each future time using the model (see at least Col. 23, Ln. 3-6; the travel link times (i.e., travel times for each zone) are used in the model and represent future times); 
selecting one of the traffic conditions predicted for each of the plurality of future times in accordance with an elapsed time since predicting the traffic condition in each of the plurality of zones (see at least Col. 6, Ln. 59-64; Examiner asserts that the predictive future time lapse for nodes later in the route using linear regression is equivalent to the predicted traffic conditions for future times. Examiner further asserts that the traffic simulation computing grid 4530 is equivalent to an estimation unit as it has the same capability), and estimating a travel time that corresponds to the elapsed time in each of the plurality of zones with use of the selected traffic condition (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time); 
registering a travel time and error information in each of the links (see at least Col. 11, Ln. 11-51, Col. 11, Ln. 60-Col. 12, Ln. 11, and Col. 13, Ln. 31-44; travel time and travel time error information is collected/accumulated for segments within the node topology), the error information being one of a prediction error, a variance, and a covariance with nearby links in a topology map or a geographic map (see at least Col. 11, Ln. 11-51, Col. 11, Ln. 60-Col. 12, Ln. 11, Col. 13, Ln. 31-44, and the patent generally; the expected travel time error for the various nodes along a route are. Alternatively, the prediction error analysis found in FHWA throughout the document would also teach this limitation); 
specifying a route that ensures the smallest value of a travel time based on the error information (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, Col. 4, Ln. 7-13, and Col. 23, Ln. 48-60; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based on the expected speed prediction in each link. Once one node is determined, the process continues until the route is complete and the smallest travel time , … and 
calculating a smallest value of a travel time from the departure location to the destination with use of the travel times estimated for the plurality of zones (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time. Examiner asserts that the traffic simulation computing grid 4530 is equivalent to the route analysis unit as it has the same capability); 
wherein selecting the one of the traffic conditions further comprises: 
acquiring the traffic condition in each of the plurality of zones at a current time; (see at least FIG. 2a, FIG. 2b, FIG. 45, Col. 26, Ln. 17-24 and Col. 5, Ln. 65-Col. 6, Ln. 3; Examiner asserts that the traffic simulation computing grid 4530 is equivalent to a traffic condition prediction unit as it predicts traffic conditions for each link (i.e., zone), and the links exist from the origin (i.e., departure location) to the destination) 
creating a spatial network topology in which the zones are links that connect nodes for the current time and each of the plurality of future times with use of the traffic conditions in each of the plurality of zones that were predicted for each of the plurality of future times; (see at least FIG. 2a, FIG. 2b, FIG. 8, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology) 
mapping each of the created spatial network topologies to an expanded time topology in which the nodes are set for each of the plurality of future times (see at least , and nodes are connected to other nodes that are connectable thereto with a link having a length that corresponds to the traffic condition; and 
estimating a travel time that corresponds to an elapsed time from the current time in each of the plurality of zones with use of the links in the expanded time topology obtained by mapping; (see at least Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 4, Ln. 3-7; link lengths correspond to time length (i.e., traffic condition) between nodes and travel time simulated by summing all of the links that were based on future predicted travel time) 
wherein calculating the smallest value further comprises: 
calculating the smallest value of a travel time from the departure location to the destination with use of the travel times that were estimated using the expanded time topology obtained by mapping (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time. Examiner asserts that the traffic simulation computing grid 4530 is equivalent to the route analysis unit as it has the same capability): 
wherein the plurality of future times are set with a constant interval therebetween (see at least Table 4.2, Col. 11, Ln. 40-51, Col. 16, Ln. 1-7; time interval is set to 2 minutes, and the speed in each of the zones is used to define the traffic condition for each zone), and, for each of the plurality of future times, a speed in each of the plurality of zones that make up the route is predicted as the traffic condition (see at , and 
for each of the links in the expanded time topology obtained by mapping, it is determined whether or not a short-of-arrival distance exists, and, if the short-of-arrival distance exists in a link, the short-of-arrival distance is obtained (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists), a time required to complete the obtained short-of-arrival distance is calculated with use of the speed predicted in the zone corresponding to the link (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based on the expected speed prediction in each link), and the travel time of the zone corresponding to the link is estimated with use of the calculated time (see at least Col. 15, Ln. 47-54; links affected by the speed change are updated); 
determining, based on the calculated time, if a destination will be met, and if the destination will not be met repeat the determination of if the short-of-arrival distance exists in one of the links, obtain the short-of-arrival distance, calculate a time required to complete the obtained short-of-arrival distance with use of the speed predicted in the zone corresponding to the link, and estimate the travel time of the zone corresponding to the link with use of the calculated time, until a destination is met (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based on the expected speed prediction in each link. Once one node is determined, the process continues until the route is complete and the smallest travel time is determined): and 
transmitting, in response to a request of the user, the smallest value of a travel time and the route that ensures the smallest value of a travel time to a terminal device of the user and display to the user (see at least Fig. 25, Fig. 33d, Col. 21, Ln. 52- Col. 22, Ln. 13 and Col. 23, Ln. 55-60; a display presents the estimated travel times for the optimal route according to the departure time and road conditions);
wherein the short-of-arrival distance is a distance that could not be reached during at least one of the set future time (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based 
However, Yang does not explicitly teach wherein for a route that is calculated when the error information is accumulated, a reliability is calculated and presented to a user, the reliability being a probability of ability to arrive by a calculated total travel time in the specified route.
	FHWA, in the same field of endeavor, teaches wherein for a route that is calculated when the error information is accumulated, a reliability is calculated and presented to a user, the reliability being a probability of ability to arrive by a calculated total travel time in the specified route (see at least p. 16 and the document generally; the travel time and reliability of the travel time for the displayed route are both presented to the user. The reliability is calculated based off of at least the error information).
	One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Yang with the teachings of FHWA in order to present to a user information regarding how likely it is that the calculated travel time is accurate; see at least FHWA at p. 2 under the heading “Why is travel time reliability important?” and Fig 3.

Referring to Claim 7, Yang teaches all of the claim limitations of claim 5 Additionally, Yang teaches wherein calculating the smallest value further comprises: 
specifying a route from the a current geographic point to the destination according to which the smallest value is achieved for the travel time with use of the expanded time topology obtained by mapping (see at least Col. 24, Ln. 25-30; route is updated based on a current geographic location somewhere between the origin and the destination).

Referring to Claim 9, Yang teaches a non-transitory computer-readable medium having recorded thereon a program for analysis of a route from a departure location to a destination by a computer, the program including instructions for causing the computer to execute: 
for each of a plurality of future times, predicting a traffic condition in each of a plurality of zones that exist from the departure location to the destination (see at least FIG. 2a, FIG. 2b, FIG. 45, Col. 26, Ln. 17-24 and Col. 5, Ln. 65-Col. 6, Ln. 3; Examiner asserts that the traffic simulation computing grid 4530 is equivalent to a traffic condition prediction unit as it predicts traffic conditions for each link (i.e., zone), and the links exist from the origin (i.e., departure location) to the destination); 
acquiring past traffic information from a traffic management system (see at least Col. 21 Ln. 19-23; historical data (i.e., past road/traffic information) for road conditions, including traffic information is used); 
executing machine learning using past traffic information, and using at least one of a day of the week, a time slot, and weather as parameters (see at least Col 22, Ln. 55-67; historical data for specific time slots and weather parameters are used); 
constructing a model based on the machine learning (see at least Col. 22, Ln. 65-67; a model is constructed based on weather parameters and historical information (i.e., past traffic and road information)); 
predicting a travel time or a travel speed in each zone for each future time using the model (see at least Col. 23, Ln. 3-6; the travel link times (i.e., travel times for each zone) are used in the model and represent future times); 
selecting one of the traffic conditions predicted for each of the plurality of future times in accordance with an elapsed time since predicting the traffic condition in each of the plurality of zones (see at least Col. 6, Ln. 59-64; Examiner asserts that the predictive future time lapse for nodes later in the route using linear regression is equivalent to the predicted traffic conditions for future times. Examiner further asserts that the traffic simulation computing grid 4530 is equivalent to an estimation unit as it has the same capability), and estimating a travel time that corresponds to the elapsed time in each of the zones with use of the selected traffic condition (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time); and 
calculating a smallest value of a travel time from the departure location to the destination with use of the travel times estimated for the zones (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time. Examiner asserts that the traffic simulation computing grid 4530 is equivalent to the route analysis unit as it has the same capability); 
wherein selecting the one of the traffic conditions further comprises: 
acquiring the traffic condition in each of the plurality of zones at a current time; (see at least FIG. 2a, FIG. 2b, FIG. 45, Col. 26, Ln. 17-24 and Col. 5, Ln. 65-Col. 6, Ln. 3; Examiner asserts that the traffic simulation computing grid 4530 is equivalent to a traffic condition prediction unit as it predicts traffic conditions for each link (i.e., zone), and the links exist from the origin (i.e., departure location) to the destination) and, 
creating a spatial network topology in which the plurality of zones are links that connect nodes for the current time and each of the plurality of future times with use of the traffic conditions in each of the plurality of zones that were predicted for each of the plurality of future times; (see at least FIG. 2a, FIG. 2b, FIG. 8, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology) 
mapping each of the created spatial network topologies is mapped to an expanded time topology in which the nodes are set for each of the plurality of future times(see at least FIG. 2a, FIG. 2b, FIG. 8, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and the nodes are set for future times), and nodes are connected to other nodes that are connectable thereto with a link having a length that corresponds to the traffic condition; (see at least Col. 5, Ln. 65-Col. 6, Ln. 3; link lengths correspond to time length (i.e., traffic condition) between nodes); 
registering a travel time and error information in each of the links (see at least Col. 11, Ln. 11-51, Col. 11, Ln. 60-Col. 12, Ln. 11, and Col. 13, Ln. 31-44; travel time and travel time error information is collected/accumulated for segments within the node topology), the error information being one of a prediction error, a variance, and a covariance with nearby links in a topology map or a geographic map (see at least Col. 11, Ln. 11-51, Col. 11, Ln. 60-Col. 12, Ln. 11, Col. 13, Ln. 31-44, and the patent generally; the expected travel time error for the various nodes along a route are. Alternatively, the prediction error analysis found in FHWA throughout the document would also teach this limitation); 
specifying a route that ensures the smallest value of a travel time based on the error information (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, Col. 4, Ln. 7-13, and Col. 23, Ln. 48-60; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based on the expected speed prediction in each link. Once one node is determined, the process continues until the route is complete and the smallest travel time is determined. Examiner notes that the claim does not require the prediction error in the links accumulating to a maximum value based on the error information, because the maximum value is merely the upper end of all included possibilities in the range of, assumedly, zero error to the maximum error value),… and 
estimating a travel time that corresponds to an elapsed time from the current time is estimated in each of the plurality of zones with use of the links in the expanded time topology obtained by mapping; (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time) and 
wherein calculating the smallest value further comprises: 
calculating the smallest value of a travel time from the departure location to the destination with use of the travel times that were estimated using the expanded time topology obtained by mapping (see at least Col. 4, Ln. 3-7; travel time simulated by summing all of the links that were based on future predicted travel time. Examiner asserts ; 
wherein the plurality of future times are set with a constant interval therebetween, and, for each of the plurality of future times, a speed in each of the plurality of zones that make up the route is predicted as the traffic condition (see at least Table 4.2, Col. 11, Ln. 40-51, Col. 16, Ln. 1-7; time interval is set to 2 minutes, and the speed in each of the zones is used to define the traffic condition for each zone),
for each of the links in the expanded time topology obtained by mapping, it is determined whether or not a short-of-arrival distance exists (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists), and, if the short-of-arrival distance exists in a link, the short-of-arrival distance is obtained, a time required to complete the obtained short-of-arrival distance is calculated with use of the speed predicted in the zone corresponding to the link (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based on the expected speed prediction in each link), and the travel time of the zone corresponding to the link is estimated with use of the calculated time (see at least Col. 15, Ln. 47-54; links affected by the speed change are updated); 
wherein the short-of-arrival distance is a distance that could not be reached during at least one of the set future time (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, meaning that it determines whether or not a short-of arrival distance exists, and each affected link is updated based on the expected speed prediction in each link. The time prior to the update is the set future time, and when the travel time update is determined, the corresponding distance is the short of arrival distance when the updated time is greater than the initially set travel time)
determining, based on the calculated time, if a destination will be met, and if the destination will not be met repeat the determination of if the short-of-arrival distance exists in one of the links, obtain the short-of-arrival distance, calculate a time required to complete the obtained short-of-arrival distance with use of the speed predicted in the zone corresponding to the link, and estimate the travel time of the zone corresponding to the link with use of the calculated time, until a destination is met (see at least FIG. 2a, FIG. 2b, FIG. 8, FIG. 9, Col. 5, Ln. 65-Col. 6, Ln. 3, Col. 6, Ln. 59-64, Col. 15, Ln. 47-54, and Col. 4, Ln. 7-13; the zones are links and connect nodes for current time and each future time using spatial network topology. The traffic simulation computing grid determines if the travel time update per node is greater than or less than the existing one, 
transmitting, in response to a request of the user, the smallest value of a travel time and the route that ensures the smallest value of a travel time to a terminal device of a user and display to the user (see at least Fig. 25, Fig. 33d, Col. 21, Ln. 52- Col. 22, Ln. 13 and Col. 23, Ln. 55-60; a display presents the estimated travel times for the optimal route according to the departure time and road conditions).
However, Yang does not explicitly teach wherein for a route that is calculated when the error information is accumulated, a reliability is calculated and presented to a user, the reliability being a probability of ability to arrive by a calculated total travel time in the specified route.
	FHWA, in the same field of endeavor, teaches wherein for a route that is calculated when the error information is accumulated, a reliability is calculated and presented to a user, the reliability being a probability of ability to arrive by a calculated total travel time in the specified route (see at least p. 16 and the document generally; the travel time and reliability of the travel time for the displayed route are both presented to the user. The reliability is calculated based off of at least the error information).
	One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Yang with the teachings of FHWA in order to present to a user information regarding how likely it is that the calculated travel time is accurate; see at least FHWA at p. 2 under the heading “Why is travel time reliability important?” and Fig 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        


/TYLER J LEE/Primary Examiner, Art Unit 3663